Title: To George Washington from Alexander Hamilton, 5 May 1796
From: Hamilton, Alexander
To: Washington, George


          
            Sir
            [New York] May 5. 179[6]
          
          The letter of which the inclosed is a copy contains such extraordinary matter that I could not hesitate to send it to you. The writer is Mr G——M——. I trust the information it conveys cannot be true; yet in these wild times every thing is possible: Your official information may serve as a comment. very respectfully & affectly I have the honor to be Sir Yr Obed. Ser.
          
            A. Hamilton
          
        